Nebraska Supreme Court Online Library
www.nebraska.gov/apps-courts-epub/
02/26/2019 09:06 AM CST




                                                          - 951 -
                                Nebraska Court of A ppeals A dvance Sheets
                                     26 Nebraska A ppellate R eports
                                                IN RE INTEREST OF COLE J.
                                                   Cite as 26 Neb. App. 951




                                        In   re I nterest of  Cole J., a child
                                                under 18 years of age.
                                             State of Nebraska, appellee,
                                                 v. Cole J., appellant.
                                                      ___ N.W.2d ___

                                         Filed February 26, 2019.   No. A-18-260.

                1.	 Juvenile Courts: Appeal and Error. An appellate court reviews juve-
                    nile cases de novo on the record and reaches its conclusions indepen-
                    dently of the juvenile court’s findings.
                2.	 Rules of Evidence. In proceedings where the Nebraska Evidence Rules
                    apply, the admissibility of evidence is controlled by the Nebraska
                    Evidence Rules; judicial discretion is involved only when the rules make
                    discretion a factor in determining admissibility.
                3.	 Rules of Evidence: Appeal and Error. Where the Nebraska Evidence
                    Rules commit the evidentiary question at issue to the discretion of the
                    trial court, an appellate court reviews the admissibility of evidence for
                    an abuse of discretion.
                4.	 Judgments: Words and Phrases. An abuse of discretion occurs when a
                    trial court’s decision is based upon reasons that are untenable or unrea-
                    sonable or if its action is clearly against justice or conscience, reason,
                    and evidence.
                5.	 Rules of Evidence: Hearsay: Proof. Hearsay is an out-of-court state-
                    ment made by a human declarant that is offered in evidence to prove the
                    truth of the matter asserted.
                6.	 Rules of Evidence: Hearsay. Generally, hearsay is inadmissible except
                    as provided by a recognized exception to the rule against hearsay.
                7.	 Rules of Evidence: Hearsay: Proof. The party seeking to admit a busi-
                    ness record under Neb. Rev. Stat. § 27-803(5)(a) (Reissue 2016) bears
                    the burden of establishing foundation under a three-part test. First, the
                    proponent must establish that the activity recorded is of a type that
                    regularly occurs in the course of the business’ day-to-day activities.
                                     - 952 -
            Nebraska Court of A ppeals A dvance Sheets
                 26 Nebraska A ppellate R eports
                         IN RE INTEREST OF COLE J.
                            Cite as 26 Neb. App. 951

     Second, the proponent must establish that the record was made as part
     of a regular business practice at or near the time of the event recorded.
     Third, the proponent must authenticate the record by a custodian or
     other qualified witness.
 8.	 Evidence: Appeal and Error. In reviewing a sufficiency of the evi-
     dence claim, whether the evidence is direct, circumstantial, or a com-
     bination thereof, the standard is the same: An appellate court does not
     resolve conflicts in the evidence, pass on the credibility of witnesses, or
     reweigh the evidence; such matters are for the finder of fact.
 9.	 Juvenile Courts: Jurisdiction: Proof. At the adjudication stage, in
     order for a juvenile court to assume jurisdiction of a minor under Neb.
     Rev. Stat. § 43-247(3)(b) (Reissue 2016), the State must prove the alle-
     gations of the petition beyond a reasonable doubt.
10.	 Juvenile Courts: Minors: Jurisdiction. Under Neb. Rev. Stat.
     § 43-247(3)(b) (Reissue 2016), when a juvenile is habitually truant, he
     or she may be adjudicated as such.
11.	 Juvenile Courts: Public Officers and Employees: Minors. Prior to fil-
     ing a petition alleging a juvenile is habitually truant, the county attorney
     shall make reasonable efforts to refer the juvenile and his or her family
     to community-based resources that address the juvenile’s behaviors.
12.	 Schools and School Districts. Under Neb. Rev. Stat. § 79-209(2)
     (Reissue 2014), all schools are required to have a policy that states
     the number of absences after which the school shall render services to
     address a student’s barriers to attendance.

  Appeal from the Separate Juvenile Court of Lancaster
County: Linda S. Porter, Judge. Affirmed.
  Joe Nigro, Lancaster County Public Defender, and Mark D.
Carraher for appellant.
  Pat Condon, Lancaster County Attorney, Margeaux K. Fox,
and John M. Ward for appellee.
   Pirtle, Bishop, and A rterburn, Judges.
   A rterburn, Judge.
                      INTRODUCTION
   Cole J. appeals from his adjudication as a juvenile within
the meaning of Neb. Rev. Stat. § 43-247(3)(b) (Reissue 2016)
following a trial in the separate juvenile court of Lancaster
                              - 953 -
         Nebraska Court of A ppeals A dvance Sheets
              26 Nebraska A ppellate R eports
                    IN RE INTEREST OF COLE J.
                       Cite as 26 Neb. App. 951

County. On appeal, Cole alleges the court erred in admitting
evidence over his objections and relying on insufficient evi-
dence when it found he was habitually truant. For the reasons
that follow, we affirm.

                        BACKGROUND
   On November 29, 2016, the State filed a truancy petition,
alleging that Cole was habitually truant from school between
August 24 and November 21, 2016. The State sought Cole’s
adjudication as a juvenile defined by § 43-247(3)(b). Cole,
born in January 2001, was 15 years old when the action
commenced. He lived with his mother, Laurel J., in Lincoln,
Nebraska, where he attended high school.
   An adjudication hearing was held on February 9, 2018. The
State called two witnesses who both worked at Cole’s high
school: an attendance technician, Kaley Brewer, and a student
advocate and truancy diversion coordinator, Brandon Prater.
The court also admitted three exhibits.
   According to Brewer, when students at Cole’s high school
miss a class period without an excuse, their teachers mark them
truant and their parents automatically receive a telephone call
at the end of the day. The school ordinarily sends notification
letters to parents each time a student misses 5, 10, or 15 days.
After a student misses 10 days of school, the school attempts
to schedule a collaborative plan meeting with the student and
his or her parents. When a student misses 20 days of school,
the office of the Lancaster County Attorney (County Attorney)
is notified.
   Cole was enrolled in seven 1-hour periods each school day.
From August 24 through November 21, 2016, Cole was truant
for 158 1-hour periods, which equates to just over 22 school
days. Due to Cole’s absences, the school held a collaborative
plan meeting on November 11. Brewer, along with a school
administrator and a school counselor, attended this meeting
with Cole and outlined actions to be taken. Laurel did not
attend the meeting. Brewer encouraged Cole to talk with the
                              - 954 -
         Nebraska Court of A ppeals A dvance Sheets
              26 Nebraska A ppellate R eports
                    IN RE INTEREST OF COLE J.
                       Cite as 26 Neb. App. 951

person providing him transportation in the morning about get-
ting him to school on time. A collaborative plan document was
created in the meeting which identified only the need for the
family to work with community services in order to improve
attendance. The plan of action devised was for Brewer to
work with Prater about enrolling Cole in the truancy diver-
sion program.
    Because Laurel did not attend the collaborative plan meet-
ing, Brewer sent home with Cole a letter from the County
Attorney. This letter outlined community-based resources that
were available to the family. Specifically, the letter referred
to the “‘Lancaster County Resource Guide’” and provided a
web address at which it could be reviewed. The letter also pro-
vided contact information for the “Lincoln/Lancaster County
Human Services Office.” The letter closed by stating the
County Attorney’s hope that referrals to such programs would
assist Cole and his family in addressing his truancy issues.
Brewer requested that Cole have his mother, Laurel, initial
the collaborative plan document to acknowledge that she had
received the letter and return a copy to the school, but this
never occurred.
    Cole was subsequently referred to the County Attorney
for a truancy filing, and the County Attorney determined that
Cole should enroll in the school’s truancy diversion program.
Despite the plan to place Cole in the diversion program, the
petition herein was filed on November 29, 2016.
    The truancy diversion program met every 2 weeks and
connected students with a student advocate such as Prater.
Students and parents are made aware of the program’s expecta-
tions through an initial truancy diversion meeting, and students
sign a contract to participate in the program. Following the
filing of the petition, Cole and Laurel signed a contract for the
program. However, Cole continued to miss classes and was
ultimately removed from the truancy diversion program.
    Over Cole’s objection, the court admitted exhibit 3, which
showed that telephone messages were left by Brewer for Laurel
                               - 955 -
          Nebraska Court of A ppeals A dvance Sheets
               26 Nebraska A ppellate R eports
                     IN RE INTEREST OF COLE J.
                        Cite as 26 Neb. App. 951

on October 20 and 25, 2016, attempting to schedule the col-
laborative plan meeting. The exhibit also recites that Laurel did
call the school on October 31, seeking to reschedule the meet-
ing. The next day, Brewer called back, but received no answer.
Brewer again left a voicemail. Brewer also left Laurel a tele-
phone message after she did not attend the collaborative plan
meeting on November 11. The court noted that the evidence
showed documented efforts by the school to notify Laurel of
the collaborative plan meeting and to follow up with her when
she did not show up to the meeting.
   The court held that the absence of Laurel at the collaborative
plan meeting was not an absolute defense to the truancy filing,
especially because the school repeatedly attempted to contact
Laurel and notify her of the meeting. Thus, the court held the
school’s efforts satisfied the requirements of Neb. Rev. Stat.
§ 79-209 (Reissue 2014) and adjudicated Cole as a juvenile
within the meaning of § 43-247(3)(b).
   Following the adjudication hearing, the court took the matter
under advisement and issued its written decision on February
21, 2018. The court found that Cole had been absent for 22
days during a roughly 3-month period from August 24 through
November 21, 2016. Thus, the court held that Cole was a juve-
nile who was habitually truant as defined by § 43-347(3)(b).
   In its order, the court noted that it allowed evidence of Cole’s
enrollment in a truancy diversion program after November 21,
2016, only insofar as determining whether the court should
still exercise jurisdiction since the alleged period of truancy
occurred almost 11⁄2 years earlier.
   Cole now appeals.

                 ASSIGNMENTS OF ERROR
   Cole assigns the juvenile court erred in (1) receiving exhibit
3 over hearsay and foundation objections, (2) receiving evi-
dence of actions taken outside the time period alleged in the
petition, and (3) relying on insufficient evidence to adjudi-
cate him.
                              - 956 -
         Nebraska Court of A ppeals A dvance Sheets
              26 Nebraska A ppellate R eports
                    IN RE INTEREST OF COLE J.
                       Cite as 26 Neb. App. 951

                    STANDARD OF REVIEW
   [1] An appellate court reviews juvenile cases de novo on the
record and reaches its conclusions independently of the juve-
nile court’s findings. In re Interest of Samantha C., 287 Neb.
644, 843 N.W.2d 665 (2014).
   [2-4] In proceedings where the Nebraska Evidence Rules
apply, the admissibility of evidence is controlled by the
Nebraska Evidence Rules; judicial discretion is involved only
when the rules make discretion a factor in determining admis-
sibility. State v. Smith, 286 Neb. 856, 839 N.W.2d 333 (2013).
Where the Nebraska Evidence Rules commit the evidentiary
question at issue to the discretion of the trial court, an appel-
late court reviews the admissibility of evidence for an abuse
of discretion. State v. Smith, supra. An abuse of discretion
occurs when a trial court’s decision is based upon reasons that
are untenable or unreasonable or if its action is clearly against
justice or conscience, reason, and evidence. Id.

                           ANALYSIS
                     A dmission of Exhibit 3
   Cole contends that the juvenile court erred in admitting
exhibit 3, a log of communications between the school and
Cole or Laurel, over his objections based on hearsay and foun-
dation. In response, the State contends that the communication
log was properly admitted under the business records excep-
tion to the hearsay rule. We agree that exhibit 3 was prop-
erly admitted.
   [5,6] Hearsay is an out-of-court statement made by a human
declarant that is offered in evidence to prove the truth of the
matter asserted. State v. Williams, ante p. 459, 920 N.W.2d 868
(2018). See, Neb. Rev. Stat. § 27-801 (Reissue 2016); State
v. Baker, 280 Neb. 752, 789 N.W.2d 702 (2010). Generally,
hearsay is inadmissible except as provided by a recognized
exception to the rule against hearsay. State v. Williams, supra.
See Neb. Rev. Stat. §§ 27-802 through 27-804 (Reissue 2016).
                              - 957 -
         Nebraska Court of A ppeals A dvance Sheets
              26 Nebraska A ppellate R eports
                    IN RE INTEREST OF COLE J.
                       Cite as 26 Neb. App. 951

One such exception is the business records exception. See
§ 27-803(5)(b).
   [7] The party seeking to admit a business record under
§ 27-803(5)(a) bears the burden of establishing foundation
under a three-part test. O’Brien v. Cessna Aircraft Co., 298
Neb. 109, 903 N.W.2d 432 (2017). First, the proponent must
establish that the activity recorded is of a type that regularly
occurs in the course of the business’ day-to-day activities. Id.
Second, the proponent must establish that the record was made
as part of a regular business practice at or near the time of the
event recorded. Id. Third, the proponent must authenticate the
record by a custodian or other qualified witness. Id.
   In the present case, the State laid sufficient foundation for
the admission of exhibit 3 under the hearsay rule’s exception
for business records. First, the State showed through Brewer’s
testimony that Cole’s high school regularly maintains similar
communication logs for all its students and that these records
are updated when school personnel communicate with students
or their parents. Second, Brewer testified that the record is
updated by school personnel at the time when they make con-
tact. Third, the State authenticated the record through Brewer,
who was a custodian or qualified witness because she testified
that she was one of a handful of people who had access to the
communication log, could edit the log, and could print the log.
As such, the State laid a proper foundation for the communica-
tion log’s admission under the business records exception to
the hearsay rule.
   The concern underlying Cole’s objection seems to be that
more than one person could edit the log, thus making it unreli-
able. We note that such a concern may be considered for pur-
poses of the weight to be accorded the evidence, but this con-
cern does not negate the exhibit’s admissibility when proper
foundation is laid. We also note that the only entries made on
the log that relate to Cole’s attendance were made by Brewer.
There was no indication in Brewer’s testimony that the entries
                               - 958 -
          Nebraska Court of A ppeals A dvance Sheets
               26 Nebraska A ppellate R eports
                     IN RE INTEREST OF COLE J.
                        Cite as 26 Neb. App. 951

attributed to her had been altered. As such, we cannot find any
error by the juvenile court in receiving exhibit 3.

                    Evidence Outside Period
                        A lleged in Petition
   Cole alleges that the court erred in admitting evidence of
the County Attorney’s efforts outside the period of August 24
to November 21, 2016, which was alleged in the petition. He
contends that such evidence was irrelevant and prejudicial. The
State argues in response that evidence of Cole’s attending a
truancy diversion program after November 21 was relevant and
not prejudicial. We agree that the evidence outside the peti-
tion’s time period was relevant and that its admission did not
prejudice Cole.
   “Relevant evidence means evidence having any tendency to
make the existence of any fact that is of consequence to the
determination of the action more probable or less probable than
it would be without the evidence.” Neb. Rev. Stat. § 27-401
(Reissue 2016). The juvenile court received evidence of Cole’s
enrollment in a truancy diversion program after November 21,
2016, solely for the limited purpose of determining whether it
was still necessary 15 months after the filing of the petition for
the court to exercise jurisdiction over Cole. In addressing this
issue, the court stated:
      I agree, and I’m not sure why the County Attorney pro-
      ceeds in the way they do in these cases when they’re fil-
      ing them — when it’s a period of time that’s quite some
      time ago. But I think it goes to the issue of whether the
      Court should take jurisdiction over a youth on a truancy
      allegation that’s over a year old. So, I’m going to overrule
      your objection, but I’ll indicate I’m aware of what the
      petition alleges and the State has to prove that — those
      allegations by proof beyond a reasonable doubt. But, in
      terms of the issue of whether the Court should take juris-
      diction over a youth for truancy, that’s, at this point, over
      a year in the past, I’m going to consider — I’m going
                              - 959 -
          Nebraska Court of A ppeals A dvance Sheets
               26 Nebraska A ppellate R eports
                    IN RE INTEREST OF COLE J.
                       Cite as 26 Neb. App. 951

      to allow her to adduce evidence about what’s transpired
      since, on the relevance of whether the Court should exer-
      cise jurisdiction, if they have proven the allegations given
      the time frame that those allegations pertain to.
   We agree that the posture of the case was complicated by
the State’s decision to file the case immediately but then place
Cole into a diversion program. The juvenile court recognized
that the State had the burden to prove the allegations contained
in the petition and clearly did not utilize any postpetition evi-
dence against him in determining that the State had met its
burden. In essence, the court found that even if the State met
its burden, the court could still refuse to adjudicate Cole if
the postpetition evidence demonstrated that Cole had become
compliant with attending school. Therefore, it is difficult to
ascertain how this additional burden prejudiced Cole. We can-
not find that the court abused its discretion in receiving post-
petition evidence for the stated limited purpose.
   Whether the court should exercise jurisdiction over Cole
was the central question of the adjudication proceeding. Thus,
the evidence was relevant and properly admitted.

                    Sufficiency of Evidence
   Cole contends that the State failed to meet its burden of
proof in two ways. He first argues that there was insufficient
evidence to establish that his school documented a true collab-
orative plan meeting prior to the County Attorney’s filing the
truancy petition. Second, he claims that there was insufficient
evidence to find that the County Attorney had made reason-
able efforts to refer the family to community-based resources
prior to filing the petition. The bases for his arguments are
rooted in the absence of Laurel from the collaborative plan
meeting and the school’s entrusting Cole to deliver the County
Attorney’s letter to her. The State argues in response that it
introduced evidence upon which the juvenile court could find
that the school documented a collaborative plan meeting, that
the County Attorney made reasonable efforts to inform Cole
                              - 960 -
         Nebraska Court of A ppeals A dvance Sheets
              26 Nebraska A ppellate R eports
                    IN RE INTEREST OF COLE J.
                       Cite as 26 Neb. App. 951

and Laurel of appropriate community resources prior to filing
the petition, and that Cole was a habitually truant juvenile.
The State also asserted that Laurel’s absence at the collab-
orative plan meeting cannot be a complete defense to Cole’s
adjudication. For the reasons set forth below, we agree that
the State introduced sufficient evidence to support the juvenile
court’s decision.
    [8,9] In reviewing a sufficiency of the evidence claim,
whether the evidence is direct, circumstantial, or a combina-
tion thereof, the standard is the same: An appellate court does
not resolve conflicts in the evidence, pass on the credibility
of witnesses, or reweigh the evidence; such matters are for
the finder of fact. State v. Draper, 295 Neb. 88, 886 N.W.2d
266 (2016). At the adjudication stage, in order for a juvenile
court to assume jurisdiction of a minor under § 43-247(3)(b),
the State must prove the allegations of the petition beyond a
reasonable doubt. See In re Interest of Joseph S., 13 Neb. App.
636, 698 N.W.2d 212 (2005).
    [10,11] Under § 43-247(3)(b), when a juvenile is habitu-
ally truant, he or she may be adjudicated as such. Prior to
filing a petition alleging a juvenile is habitually truant, the
county attorney shall make reasonable efforts to refer the
juvenile and his or her family to community-based resources
that address the juvenile’s behaviors. See Neb. Rev. Stat.
§ 43-276(2) (Reissue 2016). Failure to describe the efforts
required by § 43-276(2) is a defense to adjudication. See, also,
§ 79-209(3).
    [12] Under § 79-209(2), all schools are required to have
a policy that states the number of absences after which the
school shall render services to address a student’s barriers to
attendance. Such services shall include, but not be limited to:
          (a) Verbal or written communication by school offi-
       cials with the person or persons who have legal or actual
       charge or control of any child; and
          (b) One or more meetings between, at a minimum, a
       school attendance officer, a school social worker, or a
                              - 961 -
         Nebraska Court of A ppeals A dvance Sheets
              26 Nebraska A ppellate R eports
                    IN RE INTEREST OF COLE J.
                       Cite as 26 Neb. App. 951

      school administrator or his or her designee, the person
      who has legal or actual charge or control of the child, and
      the child, when appropriate, to attempt to address the bar-
      riers to attendance. The result of the meeting or meetings
      shall be to develop a collaborative plan to reduce barriers
      identified to improve regular attendance.
Failure by the school to document the efforts required by
§ 79-209(2) is a defense to prosecution under Neb. Rev. Stat.
§ 79-201 (Reissue 2014) and adjudication for habitual truancy
under § 43-247(3)(b).
    The central question is whether there was sufficient evi-
dence that Cole’s high school and the County Attorney made
the statutorily required efforts to address Cole’s attendance
issues in spite of Laurel’s not attending the collaborative plan
meeting. At the adjudication hearing, Brewer testified that the
school notifies parents of their child’s absence by telephone
each day that a student misses a class period. She further tes-
tified that letters are sent to parents each time that a student
misses the equivalent of 5, 10, or 15 school days. Because Cole
missed the equivalent of 22 school days, there was evidence
that Laurel would have been notified in writing at least three
times of Cole’s repeated absences and would have received
numerous notifications via telephone as well.
    Brewer also testified that the school typically schedules a
collaborative plan meeting after a student has missed school
for 10 days. On November 11, 2016, the school held a col-
laborative plan meeting which was attended by Cole, Brewer,
a school administrator, and a school counselor. Laurel did not
attend the meeting, however. The communication log, exhibit
3, shows that Brewer contacted Laurel twice in October to
set up the collaborative plan meeting. Laurel then contacted
the school on November 1, seeking to reschedule the meet-
ing. However, when Brewer contacted Laurel to set a new
date, Laurel did not answer or respond to the voicemail that
Brewer left.
                              - 962 -
         Nebraska Court of A ppeals A dvance Sheets
              26 Nebraska A ppellate R eports
                    IN RE INTEREST OF COLE J.
                       Cite as 26 Neb. App. 951

   When the collaborative plan meeting concluded, Brewer
gave Cole a copy of a letter from the County Attorney and
directed him to bring it back after his mother initialed it. No
initialed copy of the letter was returned to the school, however.
The letter referred to the “‘Lancaster County Resource Guide’”
and provided a web address at which it could be reviewed. The
letter also suggested that parents should work closely with their
child’s school and further recommended that parents contact
the “Lincoln/Lancaster County Human Services Office” and
provided that office’s telephone number.
   Cole’s first contention, reduced to its essence, is that
because school officials failed to obtain Laurel’s presence
at the collaborative plan meeting, there was no compli-
ance with § 79-209(2). To accept Cole’s contention—namely,
that Laurel’s absence from the collaborative plan meeting
is an absolute defense to his adjudication as a habitually
truant minor—would allow students’ truancies to continue
unchecked if their parents simply refuse to show up for a
collaborative plan meeting. This is an unworkable interpreta-
tion of our laws. Here, the school made reasonable efforts
to obtain Laurel’s attendance. An attendance report for Cole
demonstrates that he was truant for at least one period of
school on 36 different days. This would have triggered 36
calls to Laurel. She also would have received at least two
letters from the school prior to the scheduling of the meet-
ing. The testimony of Brewer and exhibit 3 demonstrate that
repeated efforts were made to contact Laurel by telephone
in order to schedule the collaborative meeting and that she
responded to at least one of the calls by asking to reschedule
the meeting. She did not continue to follow up, however,
when Brewer attempted to return her call. Knowing that the
meeting remained scheduled on November 11, 2016, she did
not appear or make further efforts to reschedule. In its order
of adjudication, the juvenile court notes that although present,
Laurel did not testify at the adjudication hearing. The record
before the juvenile court was sufficient to support the court’s
                              - 963 -
          Nebraska Court of A ppeals A dvance Sheets
               26 Nebraska A ppellate R eports
                    IN RE INTEREST OF COLE J.
                       Cite as 26 Neb. App. 951

conclusion that the school made sufficient efforts to com-
ply with § 79-209(2) to negate any claim or defense raised
by Cole regarding Laurel’s absence from the collaborative
plan meeting.
   Cole’s final contention is that the evidence was insufficient
to show that the County Attorney made reasonable efforts to
refer the family to community-based resources prior to filing
the petition. The record demonstrates that the petition was
filed November 29, 2016, just 18 days following the collab-
orative plan meeting. In his brief, Cole acknowledges that we
have held that where a County Attorney’s resources letter was
provided to the child and a parent at the collaborative plan
meeting, such efforts were sufficient to meet the requirement
of § 43-276(2). See In re Interest of Hla H., 25 Neb. App.
118, 903 N.W.2d 664 (2017). In In re Interest of Hla, the issue
addressed centered on whether the provision of the letter was
sufficient given that the mother of the juvenile could not read
English. We found that the record revealed that the county
attorney and the school had engaged in a coordinated effort to
refer community-based resources to the student and his fam-
ily, including the services of an interpreter at the collaborative
plan meeting and the contact information for the interpreter if
further services were needed.
   From our record, it appears that the County Attorney’s
resources letter utilized is essentially identical to the letter
utilized in In re Interest of Hla. The issue here is whether the
provision of the letter to Laurel by way of sending it home
with Cole following the collaborative plan meeting consti-
tutes reasonable efforts to refer the family to community-
based resources. Cole essentially argues that entrusting him
with the letter was not reasonable. He argues the County
Attorney, at a minimum, must ensure that the parents receive
the letter before their efforts can be deemed reasonable. We
agree that the best course of action would have been for the
County Attorney to have attempted to directly provide the
letter to Laurel in addition to sending it home with Cole.
                              - 964 -
         Nebraska Court of A ppeals A dvance Sheets
              26 Nebraska A ppellate R eports
                    IN RE INTEREST OF COLE J.
                       Cite as 26 Neb. App. 951

However, under the circumstances of this case, we cannot say
that the decision to have Cole transport the letter home was
not reasonable.
   We first note that Cole was also given a copy of the col-
laborative plan and was given specific instructions to provide
all of the documents to Laurel, who was to initial the col-
laborative plan and check the line at the end acknowledging
that the letter had been received. She was then supposed
to return the initialed plan to school with Cole. It was rea-
sonable to attempt this approach given Laurel’s history of
being unresponsive to past telephone calls and letters sent
by the school. Moreover, school officials knew that Laurel
was aware of the November 11, 2016, collaborative plan
meeting, because she at one point sought to reschedule it.
We note that when Laurel failed to appear for the meeting,
Brewer did call and leave a message for her. Therefore, Laurel
had reason to inquire of Cole about the meeting’s outcome.
Following the November 11 meeting, there is nothing in the
record that indicates any further contact between the school
and Laurel until after the petition was filed. While the burden
is on the State to demonstrate reasonable efforts were made
to provide Laurel with the community resources information,
we note, as did the juvenile court, that Laurel did not testify
either that she was unaware of the meeting or that she did
not receive the letter sent home with Cole. Brewer testified
that she and Prater did have one followup meeting with Cole
to see if he had delivered the materials that were sent home
with him to his parent. Cole indicated that he no longer had
the letter, which appears to have satisfied Brewer that the let-
ter and plan were delivered. In any event, whether provided
the documents by Cole or not, the evidence adduced dem-
onstrates that Laurel continued to be unresponsive to Cole’s
absences from school and the direct communication from the
school in response thereto, including those that occurred after
the meeting but before the filing of the petition. We cannot
find, given Laurel’s general unresponsiveness to the school’s
                             - 965 -
         Nebraska Court of A ppeals A dvance Sheets
              26 Nebraska A ppellate R eports
                   IN RE INTEREST OF COLE J.
                      Cite as 26 Neb. App. 951

attempts to communicate with her over a period of months,
coupled with her knowledge of the collaborative plan meet-
ing, that the efforts of the County Attorney to provide her
with the letter to connect her with community resources were
not reasonable.
                       CONCLUSION
   Based on our de novo review of the evidence contained in
the record, we hold that the County Attorney met the statutory
obligation under § 43-276(2) as applied to the habitual truancy
provision of § 43-247(3)(b). We further find the juvenile court
properly adjudicated Cole as a juvenile within the meaning of
§ 43-247(3)(b) for being habitually truant from school.
                                                    A ffirmed.